            Case 1:16-cr-00363-JKB Document 879 Filed 05/26/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


    THE UNITED STATES OF AMERICA                         *


         v.                                              *                  CRIMINAL NO. JKB-16-0363

GERALD THOMAS JOHNSON, et al.,                           *

         Defendants.                                     *

        *        *        *       *        *        *        *        *        *        *        *        *

                                          SCHEDULING ORDER

        On May 22, 2020, the Court held a teleconference in this matter. Counsel for the

Government, Mr. Johnson, Mr. Jones, and Mr. McCants all attended.1 During the teleconference,

counsel for each party agreed that the pending “evidentiary hearing in accordance with the

requirements of Remmer” ordered by the Fourth Circuit will be held on May 10–14, 2021. All

parties consented to this schedule, and no party raised any objection. Counsel for Mr. Johnson and

Mr. Jones consented to their continued detention pending the Court’s determination regarding

whether they are entitled to a new trial. The parties also agreed that issues regarding the scope and

structure of the pending evidentiary hearing (including the subject matter to be explored, the

potential witnesses to be called, and the order and form of the questioning) shall be determined by

the Court after the parties have had the opportunity to brief the issues in accordance with the below

schedule.




1
  Though Mr. McCants’ appeal remains pending, counsel for the Government and counsel for Mr. McCants
represented to the Court that they intend to jointly request that Mr. McCants’ case be remanded to the Court so that
he may participate in the pending evidentiary hearing. Counsel for Mr. Johnson and Mr. Jones each stated that
Defendants have no objection to Mr. McCants being joined for this purpose.
          Case 1:16-cr-00363-JKB Document 879 Filed 05/26/20 Page 2 of 2



         Accordingly, the Court now sets the following dates and deadlines for further proceedings

in this case:

         November 15, 2020                  Deadline for Government’s opening brief regarding
                                            the pending evidentiary hearing.

         December 15, 2020                  Deadline for Defendants’ opposition brief(s) regarding
                                            the        pending        evidentiary          hearing.


         January 15, 2021                   Deadline for Government’s reply brief regarding the
                                            pending evidentiary hearing.

         May 10, 2021 (one week)            Begin Evidentiary Hearing, Courtroom 5A. Counsel
                                            shall appear in court at 9:15 a.m. on the first day of the
                                            hearing.



         The Government is directed to prepare notices and “come up” letters as appropriate for the

in-court proceedings. No changes in the schedule set forth above will be permitted unless

authorized by the Court for good cause shown. Any such requests, either stipulated or ex parte,

must be made by motion and filed with the Clerk. Counsel are again instructed that they are to

have no contact, direct or indirect, with any person who served as a juror or an alternate juror in

this case without the express permission of the Court. See Local Rules 107.16 and 211 (D. Md.

2018).




DATED this 26th day of May, 2020.

                                                      BY THE COURT:


                                                                      /s/

                                                      James K. Bredar
                                                      Chief Judge
